Opinion issued July 25, 2019




                                       In The

                                 Court of Appeals
                                       For The

                            First District of Texas
                               ————————————
                                NO. 01-19-00204-CV
                              ———————————
                              TOM PHAM, Appellant
                                         V.
         JP MORGAN CHASE BANK, N.A. AND JAN MA, Appellees


                     On Appeal from the 152nd District Court
                              Harris County, Texas
                        Trial Court Case No. 2017-16047


                            MEMORANDUM OPINION

      Appellant, Tom Pham, has not paid or made arrangements to pay the fee for

preparing the clerk’s record. See TEX. R. APP. P. 37.3(b). After being notified that

this appeal was subject to dismissal, appellant did not adequately respond. See TEX.

R. APP. P. 5, 37.3(b), 42.3(b), (c).
      We dismiss the appeal for want of prosecution. We dismiss any pending

motions as moot.

                                PER CURIAM
Panel consists of Chief Justice Radack and Justices Higley and Hightower.




                                        2